Citation Nr: 0216848	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  97-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a head scar, from August 21, 1996.

2.  Entitlement to an initial rating in excess of 10 percent 
of residuals of a head scar.


REPRESENTATION

Veteran represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran in this case served on active duty from May 1981 
to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  By way of the referenced 
decision, the RO granted entitlement to service connection 
for residuals of a head scar, evaluated as zero percent 
(noncompensable), effective from August 21, 1996.  The 
veteran perfected a timely appeal of this determination.  By 
way of a separate rating decision dated in September 2000, 
the RO assigned a 10 percent for his residuals of a head 
scar, effective from September 11, 2000.  Inasmuch as the 
grant of the 10 percent rating is not the maximum benefit 
under the rating schedule, the claim for an higher initial 
evaluation for residuals of a head scar remains in 
controversy and hence, it is a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Due to the assignment of the 10 percent rating in this case 
(effective from September 11, 2000), the RO has engaged in 
staged rating, in that the RO has assigned incremental 
ratings for different periods of time following the 
veteran's appeal of the initial rating award for the 
residuals of a head scar.  As such, the question is the 
propriety of the initial "staged ratings" assigned during 
the course of this appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the issues in this case are listed 
on the cover page of this decision.

This case was previously before the Board in August 1999, 
July 2000, and January 2001.  On each occasion, the case was 
remanded to the RO for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.

Finally, in his VA Form 9 substantive appeal, dated in June 
1997, the veteran requested a personal hearing before the 
Board.  In more recent correspondence dated in July 1999, 
the veteran indicated that he no longer desires to have a 
personal hearing.


FINDING OF FACT

The veteran's residuals of a head scar have neither been 
shown to be more than moderate, or demonstrative of more 
than one characteristic of disfigurement or visible or 
palpable tissue loss accompanied by gross distortion or 
asymmetry of one feature or paired set of features, for the 
period from August 21, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 rating for residuals of a 
head scar, for the period from August 21, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Code 7800 (2002), 67 
Fed. Reg. 49,596, 49599 (July 21, 2002) (to be codified at 
38 C.F.R. § 4.118).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a head scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Code 7800 (2002), 67 
Fed. Reg. 49,596, 49599 (July 21, 2002) (to be codified at 
38 C.F.R. § 4.118).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking a higher initial rating for residuals of a 
scar incurred as the result of a head injury, the veteran 
has received the degree of notice which is contemplated by 
law.  The RO has specifically provided the veteran with 
copies of relevant rating decisions, statements of the case, 
and supplemental statements of the case.  These documents 
notified the veteran of the evidence needed to substantiate 
a claim for an initial disability rating in excess of both 
zero percent, and his currently assigned 10 percent rating.  
By way of the aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  In this manner, VA more narrowly assessed and 
articulated for the veteran his obligation to provide any 
outstanding evidence, if existent, necessary for purposes of 
adequately satisfying the regulatory requirements for a 
higher initial disability evaluation.  Finally, the RO's 
relevant rating decisions, statements of the case, and 
supplemental statements of the case provided the veteran 
with the reasons and the overall rationale for the 
determination made regarding his claim for increase.  More 
recently, in February 2002, the RO sent the veteran a letter 
that provided him with a more detailed account of the recent 
enactment of the VCAA.  In a letter dated in September 2002, 
the veteran was notified that a revision in the rating 
criteria for skin disorders became effective during the 
pendency of his appeal.  The veteran was provided with a 
copy of the new rating criteria, and he was also provided 
with the opportunity to submit additional evidence, if 
existent, for purposes of satisfying the revised rating 
criteria-should it be more favorable to his claim for 
increase.  In response to the RO's September 2002 letter, 
the veteran did not submit additional evidence, however, he 
did provide his signature in accordance with the 
instructions of the letter indicating that he had no 
additional evidence to submit in regards to his pending 
claim.  The Board finds, therefore, that VA has adequately 
fulfilled its obligation to inform the veteran of evidence 
not previously provided to VA, but necessary for purposes of 
appropriately assigning an initial disability evaluation to 
the residuals of his scar.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate a disability rating in excess of his current 
rating evaluation.  First, the RO made reasonable efforts to 
develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Copies of the veteran's 
relevant VA and non-VA treatment records have likewise been 
associated with the veteran's claims folder.  In September 
2000 the veteran was provided with a relevant VA 
examination, and a copy of the examination report is of 
record.  

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the veteran's 
appeal is ready for appellate review.  

II.  Initial Rating Claim.

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
when there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Presently, the veteran's head scar residuals have been rated 
in accordance with disorders of the skin.  See 38 C.F.R. 
§ 4.118.  The Board notes that by regulatory amendment 
effective August 30, 2002, changes were made to the Schedule 
for Rating Disabilities for skin disorders as set forth in 
38 C.F.R. § 4.118.  See 67 Fed. Reg. 49,596, 49,599 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118.)  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the claimant will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The pertinent medical evidence of record collectively shows 
that the veteran's scar is located at the back of his head.  
Consequently, the Board determines that the criteria of 
Diagnostic Code 7800 (which pertains to a disfiguring scar 
of the head, face, or neck) is most appropriate for 
application in this case.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by an 
explanation and evidence.)  

Under the applicable criteria in effect prior to August 30, 
2002, a noncompensable evaluation is warranted for a 
disfiguring scar of the head, face, or neck where 
disfigurement is only slight.  A 10 percent evaluation is 
warranted if the disfigurement is moderate.  A 30 percent 
evaluation contemplates severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color change, 
or the like, a 30 percent evaluation may be increased to 50 
percent, and a 10 percent evaluation may be increased to 30 
percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under the new criteria in effect from August 30, 2002, a 10 
percent evaluation is warranted for a scar of the head, 
face, or neck which demonstrates one characteristic of 
disfigurement (as set forth in Note (1)).  A 30 percent 
evaluation is warranted for disfiguring scar/s of the head, 
face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  See 67 
Fed. Reg. 49,596, 49,599 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7800).

Note (1):  The eight characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar of five or 
more inches (13 or more centimeters (cm) in length; and/or a 
scar at least one-quarter inch (0.6 cm.) wide at widest 
part; and/or surface countor of scar elevated or depressed 
on palpation;or a scar adherent to underlying tissue; and/or 
skin hypo-or hyper-pigmented in an area exceeding six square 
(sq.) inches (39 sq. cm.); and/or skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); and/or underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and/or skin indurated and inflexible in an 
area exceeding six square inches (39 sq. cm).  Id.

Note (2): tissue loss of the auricle will be rated under 
Diagnostic Code 6207 (loss of auricle) and anatomical loss 
of the eye will be rated under Diagnostic Code 6061 
(anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Id.

Note (3): unretouched color photographs will be taken into 
consideration when evaluating scars under the above 
criteria.  Id.

Based on the above diagnostic criteria, both old and new, as 
applied to the medical evidence in this case, the Board 
determines that the veteran's residuals of a head scar 
warrant no higher than a 10 percent rating throughout the 
time periods that are presently under consideration.  More 
specifically, based on the veteran's recent VA examination 
in September 2000, the veteran's residuals of a head scar 
have neither been shown to be more than moderate, or 
demonstrative of more than one characteristic of 
disfigurement or visible or palpable tissue loss accompanied 
by gross distortion or asymmetry of one feature or paired 
set of features, as required under both the old and new 
criteria, for a rating in excess of 10 percent.

Notably, the medical findings derived from an examination of 
the veteran in September 2000 indicate that the veteran's 
scar was located at the left mid-occipital area of his skull 
wherein there was an absence of hair.  The scar itself 
measured approximately 2.25 cm x 0.5 cm and was linear 
shaped.  The scar was also surrounded by an ill-defined soft 
swelling that was approximately 2.5cm x 1.245 cm.  The 
examiner noted that this area was slightly tender to 
palpation and smooth to touch.  There was no ulceration, 
breakdown of the skin, keloidal formation, or underlying 
tissue loss.  According to the examiner, the scar was quite 
flushed with the surrounding skin, and the scar was also 
essentially the same color as that of the surrounding area.  
In the examiner's opinion, the veteran's scar had minimal 
cosmetic impact.  It was further noted that the scar had no 
functional impact, although the veteran did in fact relate 
subjective complaints of pain associated with his scar, and 
he also indicated that he was unable to sleep on the back of 
his head due to his scar.  On the basis of the examiner's 
September 2000 findings, the Board determines that a 30 
percent rating or higher may not be assigned in the instant 
case because the criteria for such ratings under Diagnostic 
Code 7800 have not been met.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, 2001 & August 30, 2002.  This being the case, the 
Board must find that, for the period from August 21, 1996, 
the residuals associated with the veteran's head scar more 
nearly approximate both the old and new criteria for a 10 
percent rating under Diagnostic Code 7800.  38 C.F.R. 
§§ 4.3, 4.7.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture 
with related factors, such as marked interference with 
employment or frequent periods of hospitalization, so as to 
warrant referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
In this regard, the Board observes that there is no evidence 
of record which indicates that the veteran's head scar 
residuals have recently required him to undergo 
hospitalization.  The record is similarly void of any 
definitive evidence indicating the veteran has in fact 
experienced marked interference with his employment as the 
result of his scar residuals.  Consequently, while the 
veteran's head scar residuals may well case him some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veteran's who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 10 
percent schedular rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected residuals of 
a scar incurred as the result of a head injury.  See 
38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an initial rating in excess of 10 
percent for residuals of a head scar, from August 21, 1996.

Full consideration has also been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the current level of the veteran's disability in his favor, 
however, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has also been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  As shown above, the Board has determined 
that an initial 10 percent rating for the veteran's 
residuals of a head scar reflects the highest degree of 
impairment shown since the date of the grant of service 
connection, August 21, 1996.  As such, the rating should be 
effective since that time.  Therefore, there is no basis for 
a staged rating in the present case.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 10 rating for residuals of a head scar, 
for the period from August 21, 1996, is granted.

An initial rating in excess of 10 percent of residuals of a 
head scar is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

